DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.          Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claim 1, Khawan et al US 9,871,545 teaches selective specific absorption rate adjustment; Bell et al US 9,871,387 teaches system and method of object detection using one or more video cameras in wireless charging system. However, the teaching of the prior art either combined or alone fails to teach analyzing data captured by the image sensing system to determine whether the transmitting device or the portion thereof is proximate to the portion of the human body based in part or in whole upon results of determining whether the transmitting device or the portion thereof is within the field of view of the image sensing system; and adjusting transmitting output power of an antenna operatively coupled to the transmitting device to be less than or equal to a threshold output power based in part or in whole upon results of determining whether the transmitting device or the portion thereof is proximate to the portion of the human body.
As to independent claims 2, 11, Khawan et al US 9,871,545 teaches selective specific absorption rate adjustment; Bell et al US 9,871,387 teaches system and method of object detection using one or more video cameras in wireless charging system. However, the teaching of the prior art either combined or alone fails to teach analyzing data captured by the image sensing system to determine whether the transmitting device or the portion thereof is proximate to the portion of the human body based in part or in whole upon results of determining whether the transmitting device or the portion thereof is within the field of view of the image sensing system; and adjusting the transmitter output power to be less than or equal to the threshold output power based at least in part upon results of determining whether the transmitting device is proximate to the portion of the human body
Dependent claims 3-10, 12-20 are allowable for the same reason.

Conclusion
3.	          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nhan T. Le whose telephone number is 571-272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649